Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders Investors Title Company Chapel Hill, North Carolina We consent to the incorporation by reference in the registration statements (Nos. 333-109279, 333-161209, 333-33903) on Forms S-8 of Investors Title Company of our reports dated March 15, 2012, with respect to the consolidated financial statements of Investors Title Company, which reports appear in Investors Title Company’s 2011 Annual Report on Form 10-K. /s/ Dixon Hughes Goodman LLP High Point, North Carolina March 15, 2012
